Bicknell, C. C.
This was an action by the appellee against the appellant to recover for a horse killed by the appellant’s train of cars upon its railroad, where the same was not fenced.
There was a judgment below for the plaintiff. The defendant appealed.
The errors assigned are that the court overruled a demurrer to the complaint, and overruled the defendant’s motion for a new trial.
The questions presented by these specifications of error are the same .in substance as were decided in the case.of Louisville, etc., R. W. Co. v. Shanklin, ante, p. 297. The appellant in its brief says: “The horses in that case •were killed at the same time and at the same lick that this horse was, and the evidence is substantially the same in the two cases.”
Upon the authority oí tire case just cited, the judgment of the court below in this case must be affirmed.
Per Curiam. — It is therefore ordered, on the foregoing Opinion, that the judgment of the court below be and the same is hereby in all thing affirmed at the costs of the appellant.